Case 4:17-cv-00081-JLK-RSB Document 35 Filed 10/02/18 Page 1 of 3 Pageid#: 171




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Danville Division


LUCINDA SMALL and ANGEL CUNNINGHAM,

                       Plaintiffs,                           Case No. 4:17-cv-00081

V.

VISTA CLINICAL DIAGNOSTICS, LLC,

                       Defendant.



             CONSENT MOTION FOR REFERRAL TO MAGISTRATE JUDGE FOR
                               MEDIATION

        Defendant Vista Clinical Diagnostics, LLC (“Vista”), by and through undersigned counsel,

 respectfully requests that this Court refer this matter to mediation with a U.S. Magistrate Judge.

 In support of this Motion, Vista states as follows:

        1.      This case is currently set for trial commencing December 10, 2018.

        2.      The Parties have engaged in settlement discussions; however, to date the Parties’

 settlement efforts have been unsuccessful.

        3.      Vista believes that further settlement discussions mediated by a U.S. Magistrate

 Judge would be beneficial.

        4.      Counsel for Plaintiffs have indicated that they consent to this motion.

        5.      A proposed Order is attached as Exhibit 1.

        WHEREFORE Vista Clinical Diagnostics, LLC respectfully moves this Court for entry of

 an Order referring this matter to a settlement conference with a U.S. Magistrate Judge.
Case 4:17-cv-00081-JLK-RSB Document 35 Filed 10/02/18 Page 2 of 3 Pageid#: 172




 Dated: October 2, 2018         VISTA CLINICAL DIAGNOSTICS, LLC



                              By:               /s/
                                    Crystal L. Tyler (VSB#73273)
                                    Adam L. Lounsbury (VSB#89847), admitted pro
                                    hac vice)
                                    JACKSON LEWIS P.C.
                                    701 E. Byrd Street, 17th Floor
                                    Richmond, Virginia 23219
                                    P.O. Box 85068
                                    Richmond, VA 23285
                                    Tel: 804.649.0404
                                    Fax: 804.649.0403
                                    crystal.tyler@jacksonlewis.com
                                    adam.lounsbury@jacksonlewis.com

                                    Counsel for Vista Clinical Diagnostics, LLC




                                       2
Case 4:17-cv-00081-JLK-RSB Document 35 Filed 10/02/18 Page 3 of 3 Pageid#: 173




                                   CERTIFICATE OF SERVICE

        I certify that on October 2, 2018, I electronically filed the foregoing with the Clerk of the
 Court using the CM/ECF system, which will send notification of such filing to the following:

                             Nicholas Raymond Conlon, admitted pro hac vice
                                          JTB Law Group, LLC
                                          155 2nd Street, Suite 4
                                          Jersey City, NJ 07302
                                            Tel: 877.561.0000
                                            Fax: 855.582.5297
                                    nicholasconlon@jtblawgroup.com

                                          Curtis Daniel Cannon
                                       Goldberg & Finnegan, LLC
                                     8401 Colesville Road, Suite 630
                                        Silver Spring, MD 20910
                                            Tel: 301.589.2999
                                           Fax: 301.589.2644
                                     ccannon@goldbergfinnegan.com


                            Counsel for Lucinda Small and Angel Cunningham



                                                                     /s/
                                                      Crystal L. Tyler (VSB#73273)
                                                      JACKSON LEWIS P.C.
                                                      701 E. Byrd Street, 17th Floor
                                                      Richmond, Virginia 23219
                                                      P.O. Box 85068
                                                      Richmond, VA 23285
                                                      Tel: 804.649.0404
                                                      Fax: 804.649.0403
                                                      crystal.tyler@jacksonlewis.com

                                                      Counsel for Vista Clinical Diagnostics, LLC




                                                  3
